Case 2:19-cv-00124-WCB Document 15 Filed 07/08/19 Page 1 of 3 PageID #: 149



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

                                               §
LONGHORN HD, LLC,                              §
                                               §     Case No. 2:19-cv-00124-WCB
                          Plaintiff,           §
                                               §
                v.                             §     JURY TRIAL DEMANDED
                                               §
FORTINET INC.,                                 §
                                               §
                          Defendant.           §
                                               §

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to F.R.C.P. 41(a)(1)(A)(i), Plaintiff Longhorn HD, LLC, hereby gives notice

that the above-captioned action is voluntarily dismissed with prejudice against Defendant

Fortinet Inc.


Dated: July 8, 2019                                 BROWN RUDNICK LLP


                                                     /s/ Vincent J. Rubino, III
                                                    Alfred R. Fabricant
                                                    NY Bar No. 2219392
                                                    Email: afabricant@brownrudnick.com
                                                    Peter Lambrianakos
                                                    NY Bar No. 2894392
                                                    Email: plambrianakos@brownrudnick.com
                                                    Vincent J. Rubino, III
                                                    NY Bar No. 4557435
                                                    Email: vrubino@brownrudnick.com
                                                    John A. Rubino
                                                    NY Bar No. 5020797
                                                    Email: jrubino@brownrudnick.com
                                                    BROWN RUDNICK LLP
                                                    7 Times Square
                                                    New York, NY 10036
                                                    Telephone: (212) 209-4800
                                                    Facsimile: (212) 209-4801
Case 2:19-cv-00124-WCB Document 15 Filed 07/08/19 Page 2 of 3 PageID #: 150




                                         Justin Kurt Truelove
                                         Texas Bar No. 24013653
                                         Email: kurt@trueloelawfirm.com
                                         TRUELOVE LAW FIRM, PLLC
                                         100 West Houston
                                         Marshall, Texas 75670
                                         Telephone: (903) 938-8321
                                         Facsimile: (903) 215-8510

                                         ATTORNEYS FOR PLAINTIFF,
                                         LONGHORN HD, LLC




                                     2
Case 2:19-cv-00124-WCB Document 15 Filed 07/08/19 Page 3 of 3 PageID #: 151



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 8, 2019, a copy of this document was

served on Defendant Fortinet Inc. via First Class mail to:


       Fortinet Inc.
       Judicial District
       6111 W. Plano Parkway, #2100
       Plano, TX 75093


                                              /s/ Vincent J. Rubino, III
                                                 Vincent J. Rubino, III
